Motion granted; Abatement Order filed January 10, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-01071-CV
                                   ____________

     BP AMERICA INC., BP PLC AND BP AMERICA PRODUCTION
                        COMPANY, Appellants

                                         V.

  ESTRELLA SANTIAGO, INDIVIDUALLY AND AS NEXT FRIEND OF
              CHRISTIAN SANTIAGO, ET AL, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-57278

                             ABATEMENT ORDER

      On December 21, 2016, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal be
abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until April 10, 2017. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own
motion.



                                        PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.